DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
With respect to the last office action, Applicant discusses the 103 rejection, the prior arts of record (PARs or HOSHEN et al (2002/0154892) in view of ODRYNA et al (2016/0119678) and further in view of GREENE et al (9,639,634) ) and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments, however the Examiner disagrees. As discussed below, the primary PAR (PPAR or HOSHEN), discloses system for distributing video and content on demand and further generating a listing for available multimedia; the PPAR discloses an SSTB server or Internet Server, OTT, SSTB-Internet Server, where users can request for content on demand, videos, music, etc. see [0024-0026] an [0061-0071]); the PPAR further discloses that the SSTB, generates a unified playlist by combining program information from multiple content service providers, wherein the unified playlist (a browser) is configured such that a user can discover live and on-demand, search live and on-demand content together instead of separately, and save and access movies and shows using only the unified playlist (see[0060-0071], [0162-0165] and [0172-0197]); each SSTB(s) within a cluster generates a viewable list (browses Content on demand, TV internet, email, music on demand, etc) includes a list of all broadcast without a schedule and furthermore SSTBs within a cluster locally generated viewable list including streaming requested from two or more SSTBs; furthermore includes Central Unit or Management System “MS” 57 which establishes a connection between the SSTB system and the OTT content service provider and a cable/satellite/terrestrial (CST) content service provider, where the OTT content service provider and the CST content service providers are different providers note that the MS-57 manages SSTBs within a cluster or geographical region, registers the SSTBs, establishes connections with the SSTBs and broadcasts a viewable list or titles to all STB/SSTB and where the SSTBs receives and stores and generates the viewable list or titles specific to the geographical region or cluster. MS-57 further updates accordingly, by encoding the updates and broadcasting the updates to appropriate or designated SSTB(s); PPAR further provides media content from multiple content providers directly through the unified playlist, without launching a separate application or service, even if different pieces of the media content are sourced from different content providers or repositories, wherein the unified playlist or browsers displays and plays content from both: 1) OTT content service or CST content, and 2) DVR recorded content within the same unified playlist (see [0024-0026], [0064-0071], [0085-0089] and [0162-0165]); the MS-57 manages SSTBs within a cluster or geographical region, registers the SSTBs, establishes connections with the SSTBs and broadcasts a viewable list or titles to all STB/SSTB and where the SSTBs receives and stores and generates the viewable list or titles specific to the geographical region or cluster. MS-57 further updates accordingly, by encoding the updates and broadcasting the updates to appropriate or designated SSTB(s); the PPAR or HOSHEN discloses generates a viewable list (Content on demand, TV internet, email, music on demand, etc.,) includes a list of all broadcast without a schedule and furthermore SSTBs within a cluster locally generated viewable list including streaming requested from two or more SSTBs., BUT appears silent as to where the Unified playlist is configured such that a user can discover live and on-demand content without accessing separate feeds, search live and on-demand content together instead of separately and save and access movies and shows using only the unified playlist and providing media content directly through the unified playlist without launching a separate application even if different pieces of the media content are sourced from different content providers and play the content as desired on the SSTB/STB; However, in the same field of endeavor, ODRYNA discloses multi source and destination media discovery and management platform and further discloses generating a Merged Playlist (MP), where the MP is configured such that a user can discover live and on-demand content without accessing separate feeds, search live and on-demand content together instead of separately and save and access movies and shows using only the unified playlist and providing media content directly through the unified playlist without launching a separate application even if different pieces of the media content are sourced from different content providers (see figs.1-5, 9, 10, 16, 17, 24-26, 32, Abstract, [0021], [0078-0085] and [0092-0095]), the merged listing of available content is co-mixed to display a limited available content providers as if from a single provider and generate based on profile(s) of user(s);
HOSHEN as modified by ODRYNA, appears silent a to wherein providing media content directly through the unified playlist includes: when a user selects a first media content from the unified playlist, the first media content begins to play directly from the playlist itself and when the user selects to pause the first media content, the unified playlist is automatically displayed again; wherein the unified playlist includes suggestions for content based on a combination of: the user’s current playlist, user activity, preferences and what is popular with other user; However, in the same field of endeavor, GREENE discloses user selects to pause the first media content, the unified playlist is automatically displayed again; wherein the unified playlist includes suggestions for content based on a combination of: the user’s current playlist, user activity, preferences and what is popular with other user (see figs.1-11, Col.3, line 25-Col.4, line 19, Col.9, line 34-Col.10, line 46 and Col.14, lines 8-67), as discussed below in the office action. Hence Applicant’s arguments are not persuasive, the PARs still meet the claims limitations as discussed below. Furthermore, based on Applicant’s Remarks, the double patenting rejection is proper and hereby maintained. This office action is made FINAL.
	
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

U.S. Patent 10,264,322. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (16/382,011)…equates to…U.S. Pat. (10,264,322).
	As to claim 1, the claimed “A method…” equates to “A method…” of Pat ‘322 (col.12, lines 25+);
	the claimed "generating….”;  and “providing…wherein…” equates to "generating….”;  and “providing…wherein…” of Pat ‘322 (col.12, lines 36-65); the current claim limitations are broader without other features of establishing connections between the content server provider and media aggregation system, however the claim limitations are similar in scope, i.e., generating a unified playlist by combining received information and navigating the playlist via an interface which are similar in scope same for all the steps as in Pat’322, except the last feature as discussed
	Claims 2-10 are met in claims 2-15 of Pat’322 (col.12, line 66-col.13, line 38).
	As to claim 11, the claimed “A system…” is composed of the same structural elements that were discussed with respect to claim 1. 
	Claims 12-20 are met as previously discussed in claims 1-10
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 29-48 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOSHEN et al (2002/0154892) in view of ODRYNA et al (2016/0119678) and further in view of GREENE et al (9,639,634)
	As to claims 1-2, HOSHEN discloses system for distributing video and content on demand and further discloses a method comprising:
A processor and memory (figs.2, 5, 10-12, SSTB server or Internet Server, OTT, SSTB-Internet Server users can request for content on demand, videos, music, et.,[0024-0026] an [0061-0071]); the memory storing instructions for execute a method comprising: 
Generating a unified playlist by combining program information from multiple content service providers, wherein the unified playlist is configured such that a user can discover live and on-demand content without accessing separate feeds, search live and on-demand content together instead of separately, and save and access movies and shows using only the unified playlist; ([0060-0071], [0162-0165] and [0172-0197]); note that each SSTB(s) within a cluster generates a viewable list (Content on demand, TV internet, email, music on demand, etc) includes a list of all broadcast without a schedule and furthermore SSTBs within a cluster locally generated viewable list including streaming requested from two or more SSTBs; furthermore includes Central Unit or Management System “MS” 57 which establishes a connection between the SSTB system and the OTT content service provider and a cable/satellite/terrestrial (CST) content service provider, where the OTT content service provider and the CST content service providers are different providers note that the MS-57 manages SSTBs within a cluster or geographical region, registers the SSTBs, establishes connections with the SSTBs and broadcasts a viewable list or titles to all STB/SSTB and where the SSTBs receives and stores and generates the viewable list or titles specific to the geographical region or cluster. MS-57 further updates accordingly, by encoding the updates and broadcasting the updates to appropriate or designated SSTB(s);
Providing media content from multiple content providers directly through the unified playlist, without launching a separate application or service, even if different pieces of the media content are sourced from different content providers or repositories, wherein the unified playlist displays and plays content from both: 1) OTT content service or CST content, and 2) DVR recorded content within the same unified playlist ([0024-0026], [0064-0071], [0085-0089] and [0162-0165]); note that the MS-57 manages SSTBs within a cluster or geographical region, registers the SSTBs, establishes connections with the SSTBs and broadcasts a viewable list or titles to all STB/SSTB and where the SSTBs receives and stores and generates the viewable list or titles specific to the geographical region or cluster. MS-57 further updates accordingly, by encoding the updates and broadcasting the updates to appropriate or designated SSTB(s);	HOSHEN discloses generates a viewable list (Content on demand, TV internet, email, music on demand, etc) includes a list of all broadcast without a schedule and furthermore SSTBs within a cluster locally generated viewable list including streaming requested from two or more SSTBs., BUT appears silent as to where the Unified playlist is configured such that a user can discover live and on-demand content without accessing separate feeds, search live and on-demand content together instead of separately and save and access movies and shows using only the unified playlist and providing media content directly through the unified playlist without launching a separate application even if different 
	However, in the same field of endeavor, ODRYNA discloses multi source and destination media discovery and management platform and further discloses generating a Merged Playlist (MP), where the MP is configured such that a user can discover live and on-demand content without accessing separate feeds, search live and on-demand content together instead of separately and save and access movies and shows using only the unified playlist and providing media content directly through the unified playlist without launching a separate application even if different pieces of the media content are sourced from different content providers (figs.1-5, 9, 10, 16, 17, 24-26, 32, Abstract, [0021], [0078-0085] and [0092-0095]), note the merged listing of available content is co-mixed to display a limited available content providers as if from a single provider and generate based on profile(s) of user(s) 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ODRYNA into the system of HOSHEN to generate merged single user interface/an application (UI) or platform that co-mixed content providers, where the UI that enables a user to view/interact with the UI to search/view various available content from various content providers.
	HOSHEN as modified by ODRYNA appears silent a to wherein providing media content directly through the unified playlist includes: when a user selects a first media content from the unified playlist, the first media content begins to play directly from the playlist itself and when the user selects to pause the first media content, the unified playlist is automatically displayed again; wherein the unified playlist includes suggestions for content based on a combination of: the user’s current playlist, user activity, preferences and what is popular with other user
	However, in the same field of endeavor, GREENE discloses identifying related videos based on relatedness of elements tagged in the videos and further discloses a playlist includes: where when a user user selects to pause the first media content, the unified playlist is automatically displayed again; wherein the unified playlist includes suggestions for content based on a combination of: the user’s current playlist, user activity, preferences and what is popular with other user (figs.1-11, Col.3, line 25-Col.4, line 19, Col.9, line 34-Col.10, line 46 and Col.14, lines 8-67)
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GREENE into the system of HOSHEN as modified by ODRYNA overlay the playlist during a paused operation to enable the user to interact to select a desired item on the playlist. 
          As to claim 3, HOSHEN further discloses wherein live content is automatically saved using a digital video recorder (DVR) associated with the media aggregation system ([0162-0165]).          As to claims 4-5, HOSHEN further discloses wherein the unified playlist includes OTT content, cable content, and terrestrial content transmitted over the air and wherein selection of a piece of OTT content in the playlist triggers a transmission from the media aggregation system to the OTT content service provider ([0162-0165]).         As to claim 6, HOSHEN further discloses wherein selection of a piece of CST content retrieves the content from a digital video recorder (DVR) ([0060-0071] and [0162-0165]).
Claims 7-9 is met as previously discussed in claims 1-2.          As to claim 10, HOSHEN further discloses wherein if viewing of a first piece of CST content is interrupted, the rest of the first piece of CST content is recorded for later viewing ([0067-0069], [0089], [0165] and [0173-0174]).
As to claims 11-12, the claimed “A system..." is composed of the same structural elements that were discussed in claims 1-2.
Claim 13 is met as previously discussed in claim 3.

Claim 16 is met as previously discussed in claim 6.
Claims 17-19 are met as previously discussed in claims 7-9
Claim 20 is met as previously discussed in claim 10.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                   



ANNAN Q. SHANG